Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19        PageID.749    Page 1 of 11




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DISTRICT


CHRISTOPHER GRAVELINE,                              Case No. 2:18-cv-12354-VAR-
WILLARD H. JOHNSON, MICHAEL                         DRG
LEIBSON, and KELLIE K. DEMING,
                                                    Judge Victoria A. Roberts
                          Plaintiffs,               Magistrate Judge David R.
v.                                                  Grand

RUTH JOHNSON, Secretary of State of
Michigan, and SALLY WILLIAMS,
Director of Michigan Bureau of Elections,
in their official capacities,

                          Defendants.


  PLAINTIFFS’ MOTION TO STRIKE, OR IN THE ALTERNATIVE, FOR
  LEAVE TO FILE SURREPLY TO DEFENDANTS’ REPLY IN SUPPORT
          OF THEIR MOTION FOR SUMMARY JUDGMENT


      Plaintiffs Christopher Graveline, Willard Johnson, Michael Leibson and

Kellie Deming (“Plaintiffs”) respectfully move to strike the new evidence and

arguments that Defendants Ruth Johnson and Sally Williams (“Defendants”)

presented for the first time in Defendants’ Reply in Support of Their Motion for

Summary Judgment (ECF No. 34), or in the alternative, Plaintiffs respectfully move

for leave to file a Surreply, for the limited purpose of responding to Defendants’ new

evidence and arguments. Plaintiffs’ proposed Surreply is submitted herewith.
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19       PageID.750   Page 2 of 11




 DATED: September 25, 2019                 Respectfully submitted,

                                           /s/ William P. Tedards, Jr.
 OLIVER B. HALL                            WILLIAM P. TEDARDS, JR.*
 CENTER FOR COMPETITIVE DEMOCRACY          *Counsel of Record
 P.O. Box 21090                            1101 30th Street, NW, Suite 500
 Washington, D.C. 20009                    Washington, DC 20007
 (202) 248-9294                            202-797-9135
 oliverhall@competitivedemocracy.org       BT@tedards.net
 (DC 976463) (MI)                          (DC 143636) (MI)

                                           Attorneys for Plaintiffs




                                       2
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19   PageID.751   Page 3 of 11




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DISTRICT


CHRISTOPHER GRAVELINE,                         Case No. 2:18-cv-12354-VAR-
WILLARD H. JOHNSON, MICHAEL                    DRG
LEIBSON, and KELLIE K. DEMING,
                                               Judge Victoria A. Roberts
                        Plaintiffs,            Magistrate Judge David R.
v.                                             Grand

RUTH JOHNSON, Secretary of State
of Michigan, and SALLY WILLIAMS,
Director of Michigan Bureau of
Elections, in their official capacities,

                        Defendants.


   PLAINTIFFS’ BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO
 STRIKE, OR IN THE ALTERNATIVE, FOR LEAVE TO FILE SURREPLY
   TO DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR
                     SUMMARY JUDGMENT
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19          PageID.752     Page 4 of 11




                                  INTRODUCTION

      Plaintiffs respectfully request that the Court strike the new evidence and

arguments that Defendants first raised in Defendants’ Reply in Support of Their

Motion for Summary Judgment (“Defs. Rep.”) (ECF. No. 34), or in the alternative,

grant Plaintiffs leave to file their Surreply.

                                     ARGUMENT

      “[I]t is well-settled that a party may not raise new issues for the first time in a

reply brief; he can only respond to arguments raised for the first time in the

respondent’s response brief.” Resolution Trust Corp. v. Townsend Associates, 840

F. Supp. 1127, 1142 n.15 (E.D. Mich. 1993) (citations omitted). Accordingly, when

a party improperly raises an argument for the first time in a reply brief, this Court

will not consider it, because the opposing party “has not been afforded the

opportunity to respond.” Rainey v. Wayne State University, 26 F. Supp. 2d 963, 969

(E.D. Mich. 1998). Further, “as a matter of litigation fairness and procedure,” the

Sixth Circuit Court of Appeals has consistently held that issues and arguments first

raised in a reply brief must be treated as waived. Scottsdale Ins. Co. v. Flowers, 513

F.3d 546, 553 (6th Cir. 2008) (citation omitted).

      In violation of this well-settled precedent, Defendants have filed a reply brief

to which they attached more than 80 pages of “records” as evidentiary exhibits.

(Defs. Rep., Exhibits A-C (ECF Nos. 34-2, 34-3, 34-4).) Defendants also argue at
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19            PageID.753   Page 5 of 11




length that such records “show” that the challenged provisions do not operate to

exclude statewide independent candidates from Michigan’s general election ballot.

(Defs. Rep. at 3-5 (ECF No. 34).) Defendants’ attempt to introduce such new

evidence in a reply brief, and to make new arguments based on it, is improper. See

51382 Gratiot Ave. Holdings v. Chesterfield Dev. Co., 835 F. Supp. 2d 384, 403 n.6

(E.D. Mich. 2011) (declining to consider argument because party “did not present

the factual basis to support [it] until their reply brief”); Lexicon, Inc. v. Safeco Ins.

Co. of America, Inc., 436 F.3d 662, 675 n.3 (6th Cir. 2006) (Griffin, J., concurring)

(a district court properly declines to consider an issue raised for the first time in a

reply brief) (citing Sundberg v. Keller Ladder, 189 F.Supp.2d 671, 682-83 (E.D.

Mich. 2002) (observing, in the context of summary judgment, “it is not the office of

a reply brief to raise issues for the first time”) (citation omitted)).

       Based on the foregoing, the Court should strike the new evidence that

Defendants submitted as Exhibits A-C to their reply brief, (ECF Nos. 34-2, 34-3, 34-

4), and it should strike the new arguments that Defendants make in reliance on that

evidence. (Defs. Rep. at 3-5 (ECF No. 34).) In the event that the Court deems it

proper to consider such new evidence and arguments, Plaintiffs respectfully request

leave to file the Surreply submitted herewith.




                                             2
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19           PageID.754   Page 6 of 11




                                   CONCLUSION

      For the foregoing reasons, the Court should strike the new evidence and

arguments that Defendants first raised in their reply brief, or in the alternative, the

Court should grant Plaintiffs leave to file their Surreply.



 DATED: September 25, 2019                     Respectfully submitted,

                                               /s/ William P. Tedards, Jr.
 OLIVER B. HALL                                WILLIAM P. TEDARDS, JR.*
 CENTER FOR COMPETITIVE DEMOCRACY              *Counsel of Record
 P.O. Box 21090                                1101 30th Street, NW, Suite 500
 Washington, D.C. 20009                        Washington, DC 20007
 (202) 248-9294                                202-797-9135
 oliverhall@competitivedemocracy.org           BT@tedards.net
 (DC 976463) (MI)                              (DC 143636) (MI)

                                               Attorneys for Plaintiffs



                          CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF system, thereby
serving all counsel of record.



                                                 /s/Oliver B. Hall
                                                 Oliver B. Hall




                                           3
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19   PageID.755   Page 7 of 11




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DISTRICT


CHRISTOPHER GRAVELINE,                         Case No. 2:18-cv-12354-VAR-
WILLARD H. JOHNSON, MICHAEL                    DRG
LEIBSON, and KELLIE K. DEMING,
                                               Judge Victoria A. Roberts
                        Plaintiffs,            Magistrate Judge David R.
v.                                             Grand

RUTH JOHNSON, Secretary of State of
Michigan, and SALLY WILLIAMS,
Director of Michigan Bureau of Elections,
in their official capacities,

                        Defendants.


 PLAINTIFFS’ SURREPLY TO DEFENDANTS’ REPLY IN SUPPORT OF
          THEIR MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19       PageID.756    Page 8 of 11




                                INTRODUCTION

      Plaintiffs Christopher Graveline, Willard Johnson, Michael Leibson and

Kellie Deming (“Plaintiffs”) respectfully submit this Surreply to respond to the new

evidence and arguments that Defendants Ruth Johnson and Sally Williams

(“Defendants”) presented for the first time in Defendants’ Reply in Support of Their

Motion for Summary Judgment (“Defs. Rep.”) (ECF No. 34).

                                  ARGUMENT

      For the first time in their reply brief, Defendants have submitted more than 80

pages of records consisting of “statements of organization” that candidates must file

under Michigan law after they receive a contribution or make an expenditure. (Defs.

Rep. at 3-5, Exhibits A-C.) According to Defendants, such records “show” that the

statutory provisions challenged in this case do not operate to bar statewide

independent candidates from Michigan’s general election ballot, and that the total

exclusion of such candidates in the 30 years since the provisions were enacted

merely reflects “a general lack of interest in independent candidacies” in Michigan.

(Defs. Rep. at 5.) Defendants are incorrect for three reasons.

      First, Defendants’ records are incomplete. Defendants did not produce any

records showing the number of independent candidates who attempted to run for

U.S. Senate in Michigan. Additionally, the subset of records that Defendants

submitted only date back to 1997, even though the challenged provisions took effect


                                         2
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19        PageID.757    Page 9 of 11




in 1988.1 As a result of these omissions, Defendants undercount the number of

statewide independent candidates who have tried unsuccessfully to comply with the

challenged provisions.

      Second, even if Defendants had submitted a complete set of records for all

statewide independent candidates who formed campaign committees in all relevant

election cycles, that evidence would not support Defendants’ assertion that the total

exclusion of such candidates from Michigan’s general election ballot for the 30 years

since the challenged provisions were enacted reflects a “general lack of interest” in

independent candidacies. The mere existence of onerous ballot access requirements

can deter candidates from attempting to comply with them. See, e.g., Constitution

Party of Pennsylvania v. Aichele, 757 F. 3d 347, 353-56, 364-65 (3rd Cir. 2014)

(state’s onerous statutory scheme caused candidates to decline to submit their

required nomination petitions); see also New Mexicans for Bill Richardson v.

Gonzales, 64 F. 3d 1495, 1500 (10th Cir. 1995) (the “mere existence” of state’s

statute deterred candidate from fundraising in his preferred manner). That is why

the Supreme Court has never demanded evidence of how many candidates have tried



1
 Michigan amended its signature requirement for statewide independent candidates
in 1999, by changing it from 1 percent of the total vote for governor in the preceding
election, see M.C.L. § 168.590b, to the current requirement of 30,000 signatures, see
1999 P.A. 218 (Mich.) (enacting M.C.L. § 168.544f), but this change was not
substantial and in any event, no statewide independent candidate has complied with
Michigan’s ballot access requirements since Michigan enacted them in 1988.
                                          3
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19        PageID.758    Page 10 of 11




 but failed to comply with a challenged ballot access requirement: instead, the

 relevant inquiry is only whether candidates “have qualified with some regularity” or

 not. Storer v. Brown, 415 U.S. 724, 742 (1974). Here, the evidence supports the

 conclusion that independent candidates – and especially non-wealthy independent

 candidates – do not try to run for statewide office in Michigan because they have no

 realistic expectation of complying with the challenged provisions.

       Third, by Defendants’ own admission, the incomplete subset of evidence they

 submitted shows that at least 30 independent candidates have demonstrated interest

 and taken initial steps to run for statewide office in Michigan in the last 22 years,

 but not one was able to comply with the challenged provisions. (Defs. Rep. at 4-5.)

 Such evidence supports Plaintiffs’ case, not Defendants’. It supports the conclusion

 that reasonably diligent candidates will “only rarely” – if ever – comply with the

 challenged provisions. Storer, 415 U.S. at 742.

                                  CONCLUSION

       For the foregoing reasons, and those stated in Plaintiffs’ Motion for Summary

 Judgment and Reply thereto, the Court should grant Plaintiffs’ motion and enter an

 order awarding Plaintiffs summary judgment as to Count II and Count III, as well as

 the requested permanent injunction, and denying Defendants’ motion.




                                          4
Case 2:18-cv-12354-VAR-DRG ECF No. 36 filed 09/25/19   PageID.759       Page 11 of 11




        DATED: September 25, 2019            Respectfully submitted,


                                            /s/ William P. Tedards, Jr.
        OLIVER B. HALL                      WILLIAM P. TEDARDS, JR.*
        Center for Competitive Democracy    *Counsel of Record
        P.O. Box 21090                      1101 30th Street, NW, Suite 500
        Washington, D.C. 20009              Washington, DC 20007
        (202) 248-9294                      202-797-9135
        oliverhall@competitivedemocracy.org BT@tedards.net
        (DC 976463) (MI)                    (DC 143636) (MI)

                                             Attorneys for Plaintiffs




                                      5
